FILED
                            NOT FOR PUBLICATION                             FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YAN HOU,                                         No. 10-73054

              Petitioner,                        Agency No. A099-364-841

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2014**
                                Pasadena, California

Before: FARRIS, N.R. SMITH, and WATFORD, Circuit Judges.

       1. The Board of Immigration Appeals’ (BIA) denial of Yan Hou’s

applications for asylum and withholding of removal is supported by substantial

evidence. The record does not compel the conclusion that Hou’s political

opinion—in the form of whistle-blowing activities at her factory—was “one central

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 2
reason” for the mistreatment she received. 8 U.S.C. § 1158(b)(1)(B)(i); see

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009). Rather, the record

supports the BIA’s conclusion that her mistreatment was motivated solely by her

confrontation with the factory director. Indeed, Hou was not mistreated following

her initial in-person complaint to the director, and the director did not have her

arrested when he learned of her letters to government officials. It is true that one

police officer accused Hou of making “inflamed accusations against the

leadership.” But even taking that statement into account, the record does not

compel the conclusion that Hou’s whistle-blowing activities, standing alone, would

have led to her mistreatment. See id. at 741–42.

      2. The BIA’s conclusion that Hou’s mistreatment in custody did not rise to

the level of torture is also supported by substantial evidence. She “undeniably

suffered abuse,” but the record does not compel the conclusion that the abuse she

suffered amounted to torture. See Kumar v. Gonzales, 444 F.3d 1043, 1055–56

(9th Cir. 2006).

      PETITION FOR REVIEW DENIED.